IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


JUNIUS BURNO,                               : No. 157 EM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
KATHLEEN KANE, ATTORNEY                     :
GENERAL OF PENNSYLVANIA,                    :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Petition for Review, the

Application for Summary Disposition, the Application to Amend and Compel, the

Application for Summary Disposition, and the Application to Compel are DISMISSED.

The Prothonotary is DIRECTED to forward these filings to counsel of record.